DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (EP 0553908, hereafter Richardson) in view of Le (US 2012/0152542) and 
With respect to claim 1, Richardson teaches an apparatus for measuring drilling parameters of a down-the-hole drilling operation for mineral exploration, (col. 10, lines 21-54) the apparatus including a module (sub-component 22) mountable to form part of a drill string and configured to transfer compressive forces through the drill string to a drill bit for drilling, the module having an outer pipe (40), an inner pipe (43) and at least one sealingly removable end cap (O ring seal 44, col. 11, lines 33-36) for sealing at least one end between the outer pipe and the inner pipe, (col. 12, lines 7-10) the inner pipe having a passageway therethrough for cooling fluid (throughbore 48, col. 11, lines 50-52) to flow through the module, the outer pipe and the inner pipe defining therebetween an annular space housing a removable electronics sub-assembly wherein the inner pipe passes through the annular electronics sub-assembly, (col. 11, line 57 – col. 12, line 23) at least one battery (73, col. 12, line 17) for powering the electronics sub-assembly, and sensors (col. 10, lines 24-30) for sensing downhole conditions, wherein the apparatus measures drilling parameters based on the sensed conditions, wherein electrical connection is provided between the sensors and the electronics sub-assembly. (Figs. 3A-3B)
Richardson does not explicitly teach wherein signals from the sensors are processed and stored in an on-board memory within the module or wherein the sensors include at least one strain measurement sensor bonded to a carrier fastened to annular support and the carrier bonded to an inner wall of the outer pipe within the space between the outer pipe and the inner pipe of the module for the sensors to measure strain within the drill string, the carrier protecting the at least one strain measurement sensor within the module and wherein electrical connection is provided between the at least one strain measurement sensor on the carrier and the annular electronics sub-assembly via connectors on the annular support.
Le teaches an apparatus for measuring parameters of a down-the-hole operation for mineral exploration, (par. 13-14, Fig. 1) the apparatus including a module (shock sensing tool 22) mountable to form part of a string (perforating string 12), the module having sensors (36, 38, par. 26-33) for sensing downhole conditions, wherein the apparatus measures parameters based on the sensed conditions wherein signals from the sensors are processed and stored in an on-board memory within the module (par. 49) and wherein the sensors include at least one strain measurement sensor (strain sensors 38) bonded to a carrier (strip, par. 30) and the carrier is subsequently bonded to an inner wall (structure 40) of the module for the sensors to measure strain within the string, wherein electrical connection is provided between the at least one strain measurement sensor on the carrier and the module. (par. 28-30, Figs. 1-3)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Richardson to include an on-board memory and a strain measurement sensor bonded to a carrier, as taught by Le, in order to provide a sensor result for evaluating strain within the drill string.
	It should be noted that, although Richardson, as modified by Le, does not explicitly discuss an annular electronics sub-assembly, the teachings of Richardson the electronics are housed in annular cavities (col. 12) is sufficient to teach the electronics are arranged into an annular sub-assembly, as this would be an obvious shape to use with an annular cavity. Likewise, although Richardson and Le do not explicitly teach that the electrical connection between the strain measurement sensor and the annular electronics sub-assembly is via connectors on the annular support, the connections must exist in order for the sensed data to be transferred to the electronics sub-assembly for processing and therefore, in the combined apparatus, it would be obvious to one having ordinary skill in the art to locate the connectors on the annular support.
	With respect to claim 2, Richardson, as modified by Le, teaches the module is sealed such that the module acts as a pressure vessel for the annular electronics sub-assembly, the at least one battery and the sensors inside the module. (Richardson, col. 11, line 33 – col. 12, line 10, Le par. 55)
With respect to claim 3, Richardson, as modified by Le, teaches wherein the passageway through the inner pipe of the module extends between opposite end caps of the module and is sized to allow sufficient flow of the cooling fluid through the module. (Richardson, col. 11, lines 50-56)
	With respect to claim 5, Richardson, as modified by Le, teaches an outer diameter of the module is less than or equal to outer diameter of the drill string. (Richardson, Fig. 1)
With respect to claim 6, Richardson, as modified by Le, teaches wherein the inner pipe is sealingly connected to the outer pipe by a sealing connection in order to provide a pressure vessel for the electronics sub-assembly. (Richardson, col. 11, line 33 – col. 12, line 10)
With respect to claim 7, Richardson, as modified by Le, teaches the outer pipe is a drill pipe sub.  
With respect to claim 8, although Richardson, as modified by Le, does not explicitly teach at least one of the inner pipe and the outer pipe is replaceable, it is well-known to replace elements of a system and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to consider the pipes replaceable in case of damage or wear.
With respect to claim 9, Richardson, as modified by Le, teaches the electronics sub-assembly (electronics package 46) includes a processer, a controller, a power source, a data logger and a transmitter. (Le, par. 36-38, 44-49)
With respect to claim 10, Richardson, as modified by Le, teaches sensors for measuring strain, temperature, vibration, rotation and displacement. (Le par. 28, 35, 42)
With respect to claim 11, Richardson, as modified by Le, teaches one or more of the sensors are mounted in the electronics sub-assembly. (Le, par. 36)
With respect to claim 12, Richardson, as modified by Le, teaches means for wireless communication of logged data to a computer remote from the module. (Richardson, col. 19, lines 5-10)
	With respect to claim 13, although Richardson, as modified by Le, does not explicitly teach the electronics sub- assembly is annular for ready positioning between the inner tube and the outer tube, this would be an obvious structural shape to complement the shape of the tubes and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the sub-assembly in this shape in order to accommodate the system.
	With respect to claims 16-18, although Richardson, as modified by Le, does not explicitly teach the carrier is a shim attached to a carrier mounting means, and wherein rotation of the carrier mounting means relative to the outer pipe and relative to the annular electronics sub-assembly is restricted, these are well-known mounting assembly elements for a strain gage and would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to effectively measure the strain.
Likewise, with respect to claim 19, although Richardson, as modified by Le, does not explicitly teach in order to evenly bond the carrier to the inner wall of the module, a bladder is placed behind the carrier and inflated such that it presses the carrier against the inner wall, this is a well-known method of assembly and would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to provide a well-bonded carrier.
With respect to claim 20, although Richardson, as modified by Le, does not explicitly teach the strain measurement sensor is positioned such that it covers the annular electronics sub-assembly, and is connected to the annular electronics sub-assembly, this would have been an obvious arrangement in order to measure the strain of the annular electronics sub-assembly.
With respect to claim 21, although Richardson, as modified by Le, does not explicitly teach the strain measurement sensor includes a flexible metal carrier having strain gauges, this is a well-known mounting assembly for a strain gage and would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to effectively measure the strain.
With respect to claim 22, although Richardson, as modified by Le, does not explicitly teach the electronics componentry of the annular electronics sub-assembly is protected by potting a suitable resin at potential drilling muds ingress locations, this is a well-known protective step for electronics componentry and would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to protect the system.
With respect to claims 23-24, Richardson, as modified by Le, teaches the at least one battery is connected by a switch which is turned on when the annular electronics sub-assembly is assembled in the module and is operated when the drill string is detected to be moving and/or rotating. (Richardson, col. 18, lines 5-12)
With respect to claim 25, although Richardson, as modified by Le, does not explicitly teach the at least one battery is rechargeable, this is well-known in order to be able to provide consistent power without having to replace a battery.
With respect to claim 26, Richardson, as modified by Le, teaches the sealing connection between the inner pipe and the outer pipe is through two spaced apart said removable end caps positioned between the inner pipe and the outer pipe. (Richardson, col. 11, lines 33-56)
With respect to claim 27, although Richardson, as modified by Le, does not explicitly teach at least one end cap is made of material enabling wireless signals to be transmitted/received from within the module, this would have been an obvious design choice in order to facilitate communications with the module.
With respect to claim 28, Richardson, as modified by Le, teaches the measured parameters assists in determining at least one of weight on drill bit, thrust or hold-back force exerted on the drill string, force due to strain in the drill string, torque and RPM fluctuations proximate the drill bit, axial and radial vibrations proximate the drill bit, temperature proximate the drill bit, and drilling penetration rate. 
With respect to claim 29, Richardson, as modified by Le, teaches a second module mountable to a drill string and distal to a drill bit, the second module having sensors for sensing conditions distal to the drill bit.
With respect to claims 30 and 35, although Richardson, as modified by Le, does not explicitly teach differences in the drilling parameters measured by the two modules are computed to obtain comparative data, this is a typical step taken in a sensor module and would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to more thoroughly analyze the data.
With respect to claim 31, although Richardson, as modified by Le, does not explicitly teach the comparative data is used in determining at least one of vertical resistance of the drill string, rotational resistance of the drill string, degree of wind-up of the drill string, and presence of slip conditions at lower end of the drill string, these are typical analysis results and would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to provide useful output from the analysis.

With respect to claim 32, Richardson teaches a method of measuring parameters of a down-the-hole operation for mineral exploration (col. 10, lines 21-54) including the steps of: sensing conditions by use of at least one sensor (col. 10, lines 24-30) of a first module (sub-component 22) forming part of a drill string, and measuring parameters based on the conditions sensed by the at least one sensor which is electrically connected to the first module. (Figs. 3A-3B)
Richardson does not explicitly teach the sensor is at least one strain measurement sensor, the at least one strain measurement sensor being bonded to a carrier attached to an annular support and via connectors on the annular support electrically connected to an electronics sub-assembly around an inner pipe of the module and wherein the carrier is bonded to an inner wall of an outer pipe of the first module for the at least one strain measurement sensor to measure strain within the drill string from the inner wall of the outer pipe of the module; the carrier protecting the at least one strain measurement sensor within the drill string, the at least one strain measurement sensor being between a portion of the carrier and the inner wall; and measuring parameters based on the conditions sensed by the at least one strain measurement sensor.
Le teaches a method measuring parameters of a down-the-hole operation for mineral exploration, (par. 13-14, Fig. 1) including the steps of: sensing conditions by use of at least one strain measurement sensor (strain sensors 38) of a first module (shock sensing tool 22) forming part of a string (perforating string 12), the at least one strain measurement sensor (strain sensors 38) bonded to a carrier (strip, par. 30) attached to an electronics sub-assembly, wherein the carrier is bonded to an inner wall (structure 40) of the module for the sensors to measure strain within the string, and measuring parameters based on the conditions sensed by the at least one strain measurement sensor.  (par. 28-30, Figs. 1-3)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Richardson to include a strain measurement sensor bonded to a carrier, as taught by Le, in order to provide a sensor result for evaluating strain within the drill string.
	It should be noted that, although Richardson, as modified by Le, does not explicitly discuss an annular electronics sub-assembly, the teachings of Richardson that the electronics are housed in annular cavities (col. 12) is sufficient to teach the electronics are arranged into an annular sub-assembly, as this would be an obvious shape to use with an annular cavity. Likewise, although Richardson and Le do not explicitly teach that the electrical connection between the strain measurement sensor and the annular electronics sub-assembly is via connectors on the annular support, the connections must exist in order for the sensed data to be transferred to the electronics sub-assembly for processing and therefore, in the combined apparatus, it would be obvious to one having ordinary skill in the art to locate the connectors on the annular support.
	With respect to claim 33, Richardson, as modified by Le, teaches sensing conditions distal to the drill bit by a second module mounted to the drill string and distal to the drill string. 
With respect to claim 34, Richardson, as modified by Le, teaches a method of monitoring a down-the-hole drilling operation for mineral exploration including analysing drilling parameters measured according to claim 32. 
With respect to claim 35, although Richardson, as modified by Le, does not explicitly teach a method of monitoring a down-the-hole drilling operation for mineral exploration wherein analysing drilling parameters measured according to claim 33 includes comparing drilling parameters measured by the first module with drilling parameters measured by the second module, this would be an obvious modification of the method in order to obtain more detailed monitoring data.

Response to Arguments
Applicant’s arguments filed May 31, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the housing and mandrel of Richardson are not described as pipes and therefore cannot be equated to the claimed outer pipe and inner pipe, the examiner is not persuaded. These elements of Richardson perform the same function as the claimed inner and outer pipe and therefore must be considered to be equivalent to the claimed elements, particularly in combination with the teachings of Le.
In response to applicant’s argument that the o-rings (44) of Richardson cannot be considered to be a “cap” as an o-ring is conventionally used to seal between surfaces, whereas a cap seals an otherwise open cavity, the examiner is not persuaded. Applicant claims a structure “for sealing at least one end between the outer pipe and the inner pipe” and does not claim any additional structure for the end cap. Accordingly, the o-ring of Richardson must be considered to be equivalent to the claimed end cap.
In response to applicant’s argument that Richardson teaches away from a removable annular electronics sub-assembly because the structure of Richardson required disassembly of the subassembly to gain access to the cavities, the examiner is not persuaded. As discussed previously, Richardson, at the top of column 12 clearly discusses annular cavities in which electronic components are placed. Accordingly, this is an annular space housing a removable electronics sub-assembly. Applicant has not provided any particular limitations regarding how much of the electronics are included in a particular sub-assembly. Additionally, applicant’s broad claim of an “annular electronics sub-assembly” merely describes the shape of the sub-assembly and does not provide any particular limitations which define the structure over the prior art.
In response to applicant’s argument that Le does not teach a structural element considered to be an annular support, and therefore does not disclose a carrier fastened to an annular support a claimed, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Richardson provides a teaching of an annular support and Le is relied upon for teaching a carrier mounted to the interior of the structure. In combination,, s modified ,the references therefore would teach a carrier mounted to an annular support. Additionally, it is noted that applicant has not particularly described the nature of the annular support, and therefore any annular wall to which a carrier is bonded could be considered to be an annular support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853